Citation Nr: 1226092	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  04-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a digestive system disability, including gastroesophageal reflux disease (GERD) and gastroparesis, manifested by nausea, diarrhea and abdominal pain, including as secondary to service-connected diabetes mellitus, type II, and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected chronic kidney disease with coronary artery disease (CAD), from April 21, 2002 to March 16, 2004.

3.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected chronic kidney disease with CAD, from March 17, 2004 to February 9, 2005.

4.  Entitlement to an initial evaluation in excess of 60 percent for the service-connected chronic kidney disease with CAD, from February 10, 2005 to September 9, 2010.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from September 1967 to August 1970.  

These matters came before the Board of Veterans' Appeals (Board) on appeal of September 2003 and April 2004 rating decisions of the RO.  

The Veteran and his spouse testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in September 2006.  The Board remanded these claims to the RO for additional action in February 2007 and August 2010.  

By rating decision dated on December 2011, the RO increased the initial evaluation assigned the Veteran's chronic kidney disease with CAD to 100 percent, effective on September 10, 2010.  The Board has since recharacterized the claim for a higher initial evaluation as previously noted to reflect the RO's action.

In a Written Brief Presentation dated January 2012, the Veteran's representative is raising claims of service connection for hypertension, including as secondary to service-connected chronic kidney disease with CAD and/or PTSD and service connection for GERD, including as secondary to service-connected PTSD.  

The Board refers the former matter to the RO for appropriate action.  The Board has recharacterized the Veteran's service connection claim as previously noted to reflect the latter assertion.

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this appeal.

The claims of service connection for GERD manifested by nausea, diarrhea and abdominal pain, including as secondary to service-connected diabetes mellitus, type II, and/or PTSD, and entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disability, a component of the claim for a higher initial evaluation for chronic kidney disease with CAD, are being remanded to the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  The currently demonstrated gastroparesis is shown as likely as not to be related to the service-connected diabetes mellitus, type II.

2.  Prior to March 17, 2004, the service-connected CAD characterized as significant or severe, which required medication and surgery and involved left ventricular dysfunction with ejection fraction of 50 and 52 percent, but no renal dysfunction.  

3.  Beginning on March 17, 2004 through February 9, 2005, the service-connected CAD did not worsen or cause renal dysfunction, manifested as dyspnea, markedly decreased functional capacity on exertion and a maximum workload of 5.5 METs, and involved ejection fractures of 52 and 62 percent.

4.  Beginning on February 10, 2005 through September 9, 2010, the Veteran experienced markedly decreased function of his kidney and cardiovascular systems, the latter resulting in a workload of 3 METs with dyspnea, fatigue, angina and dizziness.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by gastroparesis is proximately due to or the result of the service-connected diabetes mellitus, type II.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

2.  The criteria for the assignment of an initial 30 percent evaluation for the service-connected chronic kidney disease with CAD, for the period of the appeal prior to March 17, 2004, are met.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R.§§ 4.1-4.10, 4.104, 4.115, 4.115a, 4.115b including Diagnostic Codes 7005, 7541 (2011).

3.  The criteria for the assignment of an initial evaluation in excess of 30 percent for the service-connected chronic kidney disease with CAD, beginning on March 17, 2004 through February 9, 2005, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.104, 4.115, 4.115a, 4.115b including Diagnostic Codes 7005, 7541 (2011).

4.  The criteria for the assignment of an initial 100 percent evaluation for the service-connected chronic kidney disease with CAD, beginning on February 10, 2005 through September 9, 2010, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.104, 4.115, 4.115a, 4.115b including Diagnostic Codes 7005, 7541 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


A.  Duty to Notify

VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  

As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A.§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided the VCAA notice on the claims being decided by letters dated in May 2003, June 2003, August 2007, October 2008, August 2010 and September 2010.  The content of these notice letters reflects compliance with pertinent regulatory provisions and case law, noted above.  

Therein, the RO acknowledged the claims being decided, notified the Veteran of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  

The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  

In this case, the RO sent some of the notice letters after initially deciding the Veteran's claims.  They are thus untimely.  

The RO cured this timing defect later, however, by readjudicating these claims in a supplemental statement of the case issued in December 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The RO in this case made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002). Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claims, including service and post-service treatment records and information from the Social Security Administration (SSA).  

The RO also afforded the Veteran VA examinations, during which examiners addressed the etiology and severity of the disabilities at issue in this decision.  


II.  Analysis

A.  Service Connection 

The Veteran seeks service connection for gastroparesis.  He has not specifically referred to this condition during the course of this appeal, but relates generally his digestive system symptoms to his service-connected diabetes mellitus.  

According to hearing testimony in September 2006, and his medical history, the Veteran reported to a VA examiner in May 2009, a medical professional first diagnosed a digestive system disorder in the late 1990s, ten to fifteen years after his diabetes mellitus was diagnosed.  Initially, he indicated that he was unsure of the onset date of his digestive system symptoms, but during his September 2010 VA examination, he reported epigastric burning during and since service, for which he did not seek treatment for many years.  

In a Written Brief Presentation dated January 2012, the Veteran's representative argues that gastroparesis is a well-known effect of diabetes mellitus and that, when the Veteran underwent specific testing for the condition, it was found.  

The representative further argues that, when a VA examination indicates that a condition is due to multiple causes, it is incumbent upon VA to determine whether any of those causes are or should be service connected.  

The Veteran has submitted a written statement from his Church Secretary, S.W., dated in June 12004, confirming that he had "stomach issues", and unidentified, undated literature on gastroparesis, which indicates that this condition is most often caused by, in part, diabetes.   

The Board acknowledges the Veteran's statements of record and the medical literature and evidence he has submitted in support of this claim.  As discussed, considered collectively, it supports granting the Veteran service connection of gastroparesis on a secondary basis, as due to his service-connected diabetes mellitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).     

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may be presumed for certain chronic conditions, including organic diseases of the nervous system, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310 (2011)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

An October 2006 letter from S.F., M.D., the Veteran's private internist, indicates that she has been treating the Veteran for a digestive system disability, variously diagnosed, including as gastroparesis.  As she rendered this diagnosis during the course of this appeal, albeit in excess of six years ago, her report is sufficient to establish that the Veteran currently has this condition.  The question is thus whether the gastroparesis is related to the Veteran's active service, or service-connected diabetes.  

During service, the Veteran did not report or receive treatment for digestive system complaints.  On separation examination conducted in May 1970, he reported that he had not had frequent indigestion or any stomach, liver or intestinal trouble and an examiner noted a normal clinical evaluation of the abdomen and gastrointestinal system.  

Following his discharge from service, in the 1990s, as alleged, the Veteran began seeking treatment for digestive system complaints.  Medical professionals initially attributed these complaints to GERD, but in the previously noted letter, Dr. F. attributed them to both GERD and gastroparesis.  She is the sole medical professional who has discussed the etiology of the gastroparesis.  

In her October 2006 letter, she found that the condition was secondary to diabetes mellitus and explained that one usually develops this condition after being diabetic for a number of years.

In September 2010, a VA examiner evaluated the Veteran with the purpose of also addressing the etiology of the Veteran's gastroparesis.  Instead, he indicated that the Veteran had a remote, but not current, diagnosis of the condition and, as such, refrained from offering an opinion on causation.  

Based primarily on Dr. F.'s opinion, the Board finds the evidence to be in relative equipoise in showing that the Veteran's gastroparesis as likely as not is due to service-connected diabetes mellitus.  

In resolving all reasonable doubt in the Veteran's favor, secondary service connection for gastroparesis is warranted.  


B.  Higher Initial Evaluation

The Veteran also is seeking a higher initial evaluation for the service-connected chronic kidney disease with CAD.  According to written statements, he and his representative submitted during the course of this appeal, including in May 2004, June 2004, July 2004, July 2010 and January 2012, and his hearing testimony, presented in September 2006, the initial evaluations assigned this disability during the period of the appeal do not accurately reflect the severity of all associated symptoms and his heart trouble, or the fact that his heart changes pattern in beats.  

Reportedly, the Veteran takes three types of medication for this condition; experiences chest pains and tightness, fatigue, shortness of breath, dizziness and fainting spells (all worse on exertion) secondary thereto; and has increased blood pressure and oxygen levels on recent testing so as to support the assignment of a higher evaluation.  

The Veteran's representative requests a separate 60 percent evaluation or higher for the service-connected kidney disease, from February 10, 2005, based on impaired functioning and edema.  He also requests that the Veteran be afforded the benefit of the doubt in the disposition of this claim.

The previously noted written statement from the Veteran's Church Secretary, S.W., dated June 12004, confirms that the Veteran has "heart issues." 

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.


1.  Schedular

The RO has evaluated the Veteran's chronic kidney disease with CAD as 10 percent disabling from April 21, 2002 through March 16, 2004, 30 percent disabling from March 17, 2004 through February 9, 2005, 60 percent disabling from February 10, 2005 through September 9, 2010, and 100 percent disabling beginning on September 10, 2010, pursuant to Diagnostic Codes (DCs) 7005 and 7541.  

As the assignment of the 100 percent evaluation satisfies the full benefit sought on appeal from September 10, 2010, the Board will discuss only the earlier time periods.

DC 7005, which governs ratings of CAD, provides that a 10 percent evaluation is assignable when the condition causes a workload of greater than 7 METs but not greater than 10 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  

A 30 percent evaluation is assignable when the condition causes a workload of greater than 5 METs but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or 
X-ray.  

A 60 percent evaluation is assignable when the condition causes more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent evaluation is assignable when the condition causes chronic congestive heart failure, or; a workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4/104, DC 7005 (2011).

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for an evaluation and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2011).

DC 7005 provides that renal involvement in diabetes mellitus is to be rated as renal dysfunction under 38 C.F.R. § 4.115a.  A noncompensable (no percent) evaluation is assignable for albumin and casts with a history of acute nephritis; or, hypertension.  

A 30 percent evaluation is assignable for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  

A 60 percent evaluation is assignable for constant albuminuria with some edema; or, a definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is assignable for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

A 100 percent evaluation is assignable in situations requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2011).

Under DC 7101, a 10 percent evaluation for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more in an individual who requires continuous medication for control.  A 40 percent evaluation for hypertension requires diastolic pressure of predominantly 120 or more.  38 C.F.R. § 4.104 (2011).

As previously indicated, the Veteran's representative has requested separate evaluations for the service-connected heart and kidney disorders.  The RO has evaluated these co-existing disorders as a single entity so as not to violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2011) (the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided).  

For the purpose of determining whether an appellant is entitled to separate evaluations for different medical conditions, none of the symptomatology of any one of the conditions may be duplicative of or overlapping with the symptomatology of the other condition(s).   Esteban v. Brown, 6 Vet. App. 259 (1994).  

In evaluating disabilities pertaining to the genitourinary system, regulations specifically address this matter.  Under 38 C.F.R. § 4.115 (2011), separate evaluations are not be to assigned for disability from disease of the heart and any form of nephritis (inflammation of the kidney) on account of the close interrelationships of cardiovascular disabilities.  If, however, absence of a kidney is the sole renal disability, even if the removal was required because of nephritis, the absent kidney and any hypertension and heart disease will be separately evaluated.  Also, in the event that chronic renal disease has progressed to the point where regular dialysis is required, any coexisting hypertension or heart disease will be separately evaluated.  

Here, the Veteran has both of his kidneys and does not require regular dialysis. Accordingly, the Board may not assign separate evaluations for the interrelated heart and kidney disorders.  

The Board must however consider whether, during each time period at issue, a higher initial evaluation is assignable for either disorder, as combined, under either DC 7005 or 7541, based on the predominant, more severe symptomatology that manifested at that time.

The evidence submitted in this case establishes that the service-connected cardiac/renal disability picture more nearly approximated the criteria for higher initial evaluations from April 21, 2002 to March 16, 2004 and from February 10, 2005 to September 9, 2010.  

For the period extending from March 17, 2004 to February 9, 2005, the disability picture does meet the criteria for a higher rating.   


a.  From April 21, 2002 through March 16, 2004

According to the criteria, for the Veteran to prevail during this time period, the evidence must either show CAD causing a workload of greater than 5 METs but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or x-rays, or renal dysfunction causing constant or recurring albumin with hyaline and granular casts or red blood cells, transient or slight edema, or hypertension with diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more.  

Evidence pertinent to this matter includes: (1) VA treatment records dated from 1998 to 2003, which include some blood pressure readings with diastolic pressure of 100 or more and/or systolic pressure of 160 or more (majority of readings are lower), but fail to show any renal dysfunction; (2) private treatment records dated from 1988 to March 2000, which show minimal edema on chest x-rays and significant or severe three vessel CAD on the left, requiring surgery; (3) surgical reports dated in March 2000, which show that the Veteran had an ejection fraction of 50 percent; (4) private treatment records dated from April 2001 to 2003, which include findings of significantly increased blood pressure on an exercise stress test (224/88), an ejection fraction of 52 percent, uncontrolled hypertension, possible apical lateral ischemia, and the need to become more aggressive with exercise and medication regimens; and (5) a report of VA examination conducted in June 2003, 
showing normal renal function, peripheral vascular disease and, based on a prior coronary artery bypass graft, severe coronary artery disease by history.  

These records do not include findings necessary to establish a higher initial evaluation pursuant to the applicable criteria.  (A medical professional noted the 50 percent ejection fraction years before the Veteran filed his claim and, following surgery in March 2003, another medical professional noted an improved, albeit minimally, ejection fraction.)  

These findings, however, establish that, from 2001, following surgery, to 2003, the Veteran's cardiac/renal condition worsened, necessitating more aggressive treatment, to such an extent the doctors continued to characterize the condition as significant and severe despite the surgery.  

In addition, these findings, including the ejection fraction, are indicative of more severe impairment than the findings noted on VA examination conducted in March 2004 (see below).  Yet the RO relied upon the report of this examination in increasing the evaluation assigned the Veteran's kidney disease and CAD to 30 percent.  

Based on this and because, from April 21, 2002 through March 16, 2004, the Veteran had CAD characterized as significant or severe, which required medication and surgery and involved left ventricular dysfunction with an ejection fraction of 52 percent, the Board concludes that this disability picture more nearly approximates the criteria for an initial 30 percent schedular evaluation.  

The criteria for an initial evaluation in excess of 30 percent are not met, however, as there is no evidence of record showing that, during this time period, the Veteran had renal dysfunction associated with his CAD and/or hypertension, any episodes of acute congestive heart failure, a workload of greater than 3 METs but not greater than 5 METs, or an ejection fraction of 30 to 50 percent.


b.  From March 17, 2004 through February 9, 2005

According to the criteria, for the Veteran to prevail during this time period, the evidence must either show CAD causing more than one episode of acute congestive heart failure in the prior year, a workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or renal dysfunction requiring regular dialysis or precluding more than sedentary activity, or markedly decreased function of kidney or other organ systems, especially cardiovascular.  

The evidence pertinent to this matter includes: (1) a report of VA examination conducted in March 2004 when the VA examiner noted a calculated left ventricular ejection fraction of 62 percent; (2) a report of echocardiogram conducted in March 2004 that included a calculated ejection fraction of 52 percent and a finding of mild dilation on testing; (3) a report of a graded exercise test conducted in March 2004, when the Veteran experienced dyspnea that markedly decreased (by 40 percent) functional capacity and a maximum workload of 5.5; (4) a report of electrocardiogram conducted in March 2004, which shows no abnormalities or significant changes; and (5) VA treatment records dated in 2004 and 2005 that show fairly well controlled blood pressure and no renal dysfunction.  
  
This evidence does not include findings necessary to establish entitlement to an initial schedular evaluation in excess of 30 percent pursuant to the identified criteria.  From March 17, 2004 through February 9, 2005, the CAD did not worsen or cause renal dysfunction, manifested as dyspnea, markedly decreased functional capacity on exertion, and a maximum workload of 5.5 METs, and involved ejection fractions of 52 and 62 percent.  


c.  From February 10, 2005 through September 9, 2010

According to the criteria, for the Veteran to prevail during this time period, the evidence must either show CAD causing chronic congestive heart failure, a workload of 3 METs or less, syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent, or renal dysfunction causing constant albuminuria with some edema, a definite decrease in kidney function, or hypertension with diastolic pressure of predominantly 120 or more. 

The pertinent evidence includes: (1) a report of VA examination conducted in September 2005 when a VA examiner estimated a workload of 3 METs based on March 2004 testing and the Veteran's reports of worsening symptoms, including dizziness, chest pain with stress or on exertion, and palpations and dyspnea on exertion, and the use of Nitroglycerin with some relief; (2) a report of a left heart catheterization in September 2005 due to recurrent angina showing an ejection fraction of 55 percent; (3) a report of an October 2005 procedure of stent placement in the left main coronary artery, performed because the Veteran's angina continued to worsen despite the prior vein grafts; (4) a report of a nephrology consultation conducted in November 2005 when a nephrologist diagnosed diabetic nephropathy and, based on a creatinine level of 1.6, and concluded that the Veteran had chronic, stage 3 (moderate) kidney disease; (5) the August 2006 and October 2006 letters from Dr. F., which indicated that the Veteran's impaired renal function was being monitored by nephrology; that he had diet restrictions, exercise restrictions due to dyspnea, fatigue, chest pain and dizziness and must follow his fluids due to this impairment; (6) VA treatment records dated from 2005 to 2010 that showed uncontrolled hypertension and worsening CAD and kidney disease; (7) an October 2006 letter and treatment records from J.S., M.D., a cardiologist, which included reports of chest tightness and shortness of breath and a finding that the Veteran had very little tolerance for exercise; and (8) a report of VA examination conducted in May 2009 when an examiner referred to 2007 and 2009 echocardiograms showing 68 and 76 percent ejection fractions, noted moderate left atrial enlargement and mild left ventricular hypertrophy and pulmonary hypertension, and estimated METs of between 3 and 5.  

This evidence establishes that, from February 10, 2005 through September 9, 2010, the Veteran experienced markedly decreased function of his kidney and cardiovascular systems.  

According to one VA examiner who evaluated the Veteran in 2005, such decreased function of the cardiovascular system resulted in a workload of 3 METs with dyspnea, fatigue, angina and dizziness.  These findings in turn establish the Veteran's entitlement to an initial 100 percent schedular evaluation under DC 7005 or 7541 for this period.  


2.  Extraschedular

In certain circumstances, a claimant may be assigned a higher initial or increased evaluation on an extraschedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for a higher initial or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

If the claimant or the evidence raises the question of entitlement to a higher initial or increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  

This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  

If the criteria do not reasonably describe the level of severity and symptomatology, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  

The Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

In this case, the Veteran has submitted a letter from Dave's Transmissions and Auto Service indicating that he was refused employment due to his physical conditions.  This letter does not mention the Veteran's cardiac/renal disability.  The Veteran has not specifically raised the question of entitlement to an extraschedular evaluation for this disability.  Referral for consideration of this matter is thus not necessary.  


3.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different rating in the future should his cardiac/renal disability picture change.  See 38 C.F.R. § 4.1.  At present, however, the aforementioned evaluations are the most appropriate given the medical evidence of record.  

Based on the aforementioned findings, the Board concludes that the criteria for an initial 30 percent evaluation for the service-connected chronic kidney disease with CAD, from April 21, 2002 through March 16, 2004, and for a 100 percent evaluation beginning on February 10, 2005 through September 9, 2010, are met.  

The Board also concludes that the criteria for entitlement to an initial evaluation in excess of 30 percent for the service-connected chronic kidney disease with CAD, from March 17, 2004 through February 9, 2005, are not met.  

In reaching this decision, the Board considered the complete history of the disability as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The Board also considered the benefit-of-the-doubt rule, but because the preponderance of the evidence is against the claim, the rule is not for application for that period. 



ORDER

Service connection for gastroparesis secondary to the service-connected diabetes mellitus, type II, is granted.

An initial 30 percent evaluation for the service-connected chronic kidney disease with CAD, beginning on April 21, 2002 through March 16, 2004, is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

An initial evaluation in excess of 30 percent for the service-connected chronic kidney disease with CAD, beginning on March 17, 2004 through February 9, 2005, is denied.  

An initial 100 percent evaluation for the service-connected chronic kidney disease with CAD, beginning on February 10, 2005 through September 9, 2010, is granted, subject to the regulations controlling disbursement of VA monetary benefits.



REMAND

Prior to adjudicating the claims of service connection for GERD, manifested by nausea, diarrhea and abdominal pain, including as secondary to service-connected diabetes mellitus, type II, and/or PTSD, and the claim for a TDIU rating, as a component of the previously decided claim for a higher initial evaluation, further development is needed.  See 38 C.F.R. § 19.9 (2011).

First, during the course of this appeal, VA assisted the Veteran in the development of this claim by affording him a VA examination when an examiner discussed the etiology of the claimed digestive system disability.  The report of this examination is inadequate to decide this claim.  

The examiner noted that the Veteran had both GERD and diabetes mellitus, but found that there was "no reason to assert that the Veteran's diagnosis of GERD is caused and/or aggravated by his diagnosis of diabetes mellitus."  The examiner provided no rationale for this finding.  

Such rationale is particularly crucial in this case given that the Veteran has submitted an article on GERD, which indicates that, in some cases, GERD is due to diabetes mellitus.  

In light of this fact, an addendum opinion is needed so that the VA examiner can explain why, in the Veteran's case, there is no reason to relate the two conditions.  

In addition, since the Veteran underwent the VA examination, in a Written Brief Presentation dated January 2012, the Veteran's representative has asserted that the GERD is due to the Veteran's cirrhosis of the liver.  He further contends that the Veteran developed cirrhosis of the liver secondary to his PTSD that caused the Veteran to drink.  Given this new assertion, an opinion on the matter is needed.

Second, a TDIU rating is a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU rating may be granted when a veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

The Veteran currently is in receipt of a TDIU rating, effective of September 10, 2007 to September 10, 2010, the date of his entitlement to a combined 100 percent schedular evaluation for his service-connected disabilities.  

Prior to 2008, the Board treated the assignment of a 100 percent schedular evaluation as subsuming the need for TDIU consideration on the basis that the 100 percent schedular evaluation delivered more benefits than could be obtained by a TDIU evaluation.  

The Board's treatment in this regard stemmed primarily from a June 1999 opinion of VA's General Counsel (GC), which held that receipt of a 100 percent schedular evaluation for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of that claim. See VA O.G.C. Prec. Op. No. 6-99; Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). 

In 2008, however, the Court issued Bradley v. Peake, 22 Vet. App. 280 (2008), which is contrary to GC's previously noted precedent opinion, since withdrawn in response to Bradley.  According to the Court, although no additional disability compensation may be paid when a total schedular disability evaluation is already in effect, a separate award of a TDIU rating predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU even where a 100 percent schedular evaluation is already in effect. 

In this case, the Veteran is not only in receipt of a combined 100 percent schedular evaluation for multiple disabilities.  He is also in receipt of SMC at the (s) rate, but beginning on September 10, 2010.  

Given the Board's partially favorable decision, discussed above but not yet effectuated by the RO, it is possible that a separate TDIU rating could benefit the Veteran during certain periods of time at issue in this case.  The Board thus defers deciding this claim until such time as the RO effectuates the Board's decision and decides the other, inextricably intertwined claim being remanded.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to return the claims file to the VA examiner who conducted the September 2010 examination in order to obtain an addendum opinion addressing the likely etiology of the claimed GERD.  The examiner should be instructed to review all pertinent documents therein, including the article the Veteran submitted in September 2006 and to confirm in his written report that he conducted such a review.  The examiner should have the Veteran describe his lay-observable digestive system symptoms, such as nausea, abdominal pain and vomiting.  The examiner also should consider the instructions that follow.  

a) Record in detail the Veteran's in-service and post-service history of digestive system symptoms; 

b) Acknowledging any medical literature showing that, in some cases, a relationship exists between GERD and diabetes mellitus, explain why you believe that, in the Veteran's case, no such relationship exists;

c) opine whether the Veteran's GERD was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD);

d) provide detailed rationale, with specific references to the record, for the opinions expressed; and   

e) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

2.  The RO then should review the examination report to ensure that it includes all requested information and, if not, return it to the examiner for correction.  

3.  After completing all indicated development, the RO should readjudicate the claim of service connection on both direct and secondary bases, including as due to service-connected diabetes and PTSD and the claim for a TDIU rating, if appropriate after effectuating this decision.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


